Exhibit Nissan Auto Receivables 2008-B Owner Trust Monthly Servicer's Certificate for the month ofDecember Collection Period Dec-08 30/360 Days 30 Distribution Date 15-Jan-09 Actual/360 Days 31 Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 1,250,478,522.92 1,056,240,657.09 1,025,393,569.74 0.820001 Total Securities 1,250,478,522.92 1,056,240,657.09 1,025,393,569.74 0.820001 Class A-1 Notes 2.78580 % 275,000,000.00 80,762,134.17 49,915,046.82 0.181509 Class A-2 Notes 3.80000 % 288,000,000.00 288,000,000.00 288,000,000.00 1.000000 Class A-3 Notes 4.46000 % 381,000,000.00 381,000,000.00 381,000,000.00 1.000000 Class A-4 Notes 5.05000 % 250,210,000.00 250,210,000.00 250,210,000.00 1.000000 Certificates 0.00000 % 56,268,522.92 56,268,522.92 56,268,522.92 1.000000 Principal Payment Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 30,847,087.35 193,738.94 112.1712267 0.7045052 Class A-2 Notes 0.00 912,000.00 - 3.1666667 Class A-3 Notes 0.00 1,416,050.00 - 3.7166667 Class A-4 Notes 0.00 1,052,967.08 - 4.2083333 Certificates 0.00 0.00 - - Total Securities 30,847,087.35 3,574,756.02 I. COLLECTIONS Interest: Interest Collections 4,279,866.04 Repurchased Loan Proceeds Related to Interest 0.00 Total Interest Collections 4,279,866.04 Principal: Principal Collections 29,679,258.37 Repurchased Loan Proceeds Related to Principal 0.00 Total Principal Collections 29,679,258.37 Recoveries of Defaulted Receivables 384,457.63 Investment Earnings on Yield Supplement Account 37,055.60 Release from the Yield Supplement Account 1,563,892.63 Servicer Advances 38,927.10 Total Collections 35,983,457.37 II. COLLATERAL POOL BALANCE DATA Number Amount PoolBalance - Beginning of Period 59,540 1,056,240,657.09 Total Principal Collections 29,679,258.37 Principal Amount of Gross Losses 1,167,828.98 59,013 1,025,393,569.74 III. DISTRIBUTIONS Total Collections 35,983,457.37 Reserve Account Draw 0.00 Total Available for Distribution 35,983,457.37 Page 5 of 8 Exhibit Nissan Auto Receivables 2008-B Owner Trust Monthly Servicer's Certificate for the month ofDecember 1. Reimbursement of Advance 205,555.74 2. Servicing Fee: Servicing Fee Due 880,200.55 Servicing Fee Paid 880,200.55 Servicing Fee Shortfall 0.00 3. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Interest Distributable Amount 193,738.94 Class A-1 Notes Monthly Interest Paid 193,738.94 Change in Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Interest on Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Distributable Amount 912,000.00 Class A-2 Notes Monthly Interest Paid 912,000.00 Change in Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Interest on Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Distributable Amount 1,416,050.00 Class A-3 Notes Monthly Interest Paid 1,416,050.00 Change in Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Interest Distributable Amount 1,052,967.08 Class A-4 Notes Monthly Interest Paid 1,052,967.08 Change in Class A-4 Notes Interest Carryover Shortfall 0.00 Total Note Monthly Interest Total Note Monthly Interest Due 3,574,756.02 Total Note Monthly Interest Paid 3,574,756.02 Total Note Interest Carryover Shortfall 0.00 Change in Total Note Interest Carryover Shortfall 0.00 Total Available for Principal Distribution 31,322,945.06 4. Total Monthly Principal Paid on the Notes 30,847,087.35 Total Noteholders' Principal Carryover Shortfall 0.00 Total Noteholders' Principal Distributable Amount 30,847,087.35 Change in Total Noteholders' Principal Carryover Shortfall 0.00 Page 6 of 8 Exhibit Nissan Auto Receivables 2008-B Owner Trust Monthly Servicer's Certificate for the month ofDecember 5. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Change in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 475,857.71 Deposit from Remaining Available Collections to fund Reserve Account 0.00 Remaining Available Collections Released to Seller 475,857.71 IV. YIELD SUPPLEMENT ACCOUNT Beginning Yield Supplement Account Balance 31,448,161.77 Release to Collection Account 1,563,892.63 Ending Yield Supplement Account Balance 29,884,269.14 V. RESERVE ACCOUNT Initial Reserve Account Amount 3,126,196.31 Required Reserve Account Amount 3,126,196.31 Beginning Reserve Account Balance 3,126,196.31 Ending Reserve Account Balance 3,126,196.31 Required Reserve Account Amount for Next Period 3,126,196.31 VI. POOL STATISTICS Weighted Average Coupon 4.70 % Weighted Average Remaining Maturity 46.59 Principal Recoveries of Defaulted Receivables 384,457.63 Principal on Defaulted Receivables 1,167,828.98 Pool Balance at Beginning of Collection Period 1,056,240,657.09 Net Loss Ratio 0.89 % Net Loss Ratio for Second Preceding Collection Period 0.55 % Net Loss Ratio for Preceding Collection Period 0.97 % Net Loss Ratio for Current Collection Period 0.89 % Average Net Loss Ratio 0.80 % Cumulative Net Losses for all Periods 3,177,226.03 Delinquent Receivables: Amount Number 31-60 Days Delinquent 8,495,893.08 423 61-90 Days Delinquent 2,314,477.49 109 91-120 Days Delinquent 856,305.96 42 Total Delinquent Receivables: 11,666,676.53 574 61+ Days Delinquencies as Percentage of Receivables 0.31 % 0.26 % Delinquency Ratio for Second Preceding Collection Period 0.15 % Delinquency Ratio for Preceding Collection Period 0.21 % Delinquency Ratio for Current Collection Period 0.26 % Average Delinquency Ratio 0.21 % Page 7 of 8 Exhibit Nissan Auto Receivables 2008-B Owner Trust Monthly Servicer's Certificate for the month ofDecember VII. STATEMENTS TO NOTEHOLDERS 1. The amount of the currency Swap Payments and the currency Swap Termination Payments, if any, due to the currency Swap Counterparty under the currency Swap Agreement. N/A 2. Has there been a material change in practices with respect to charge- offs, collection and management of delinquent Receivables, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 3. Have there been any material modifications, extensions or waivers to Receivables terms, fees, penalties or payments during the Collection Period? No 4. Have there been any material breaches of representations, warranties or covenants contained in the Receivables? No 5. Has there been an issuance of notes or other securities backed by the Receivables? No 6. Has there been a material change in the underwriting, origination or acquisition of Receivables? No Page 8 of
